DETAILED ACTION
The present application is in response to the application filing on 14 DECEMBER 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,939,068 (‘068). Although the claims at issue are not identical, they are not patentably distinct from each other the instant application is entirely anticipated by ‘068. The first three limitations of the instant application are the first three limitations of ‘068, with the exception that the resolution has been broadened from an ultra-high, high, and low resolution to a first, second and third resolution.
The following table exemplifies the independent claim of ‘068 with the instant application.
Instant Application 17/120,829
U.S. Patent No. 10,939,068
Claim 1: An image capturing device, comprising: an imaging device configured to capture a video image of an object; and 5circuitry configured to: convert a first video image, being a wide-angle video image having a first resolution higher than a second resolution, into a second video image, being a wide-angle video image having a third resolution lower than the second resolution, the second video image including at least a part of the captured video image, the first video image being 10obtained from the captured video image; apply a projection transformation to a part of the first video image to generate a third video image in 


Claim 1: lim. 5: apply projection transformation to a part of a frame of the wide-angle video image to generate an ultra-high- definition, narrow-angle still image in different projection, the ultra-high-definition, narrow- angle still image having an image definition higher than that of the high-definition, narrow- angle video image; 
Claim 3: wherein the circuitry is further configured to transmit, to an image management 25system that manages image data, the combined video image, and in response to reception of a request 
.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2006-340091 A (hereinafter “Oya”). The disclosure of Oya describes a camera server that provides a user with video feed of a wide-angle image having a partial image (e.g., narrow-angle image) superimposed thereon. The user requests video feed and can control the area of which to receive the partial image with respect to the wide-angle image. See FIG. 4, with user controls 460 and display area 520. Furthermore, the partial image is provided at a higher resolution than the wide-angle image. See FIG. 3.
U.S. Publicaiton No. 2015/0145950 A1 (hereinafter “Murphy”). The disclosure of Murphy describes capturing a large field-of-view image (e.g., wide-angle image) and a small field-of-view image (e.g., narrow-angle image) of an overlapping field-of-view and superimposing the small field-of-view image over the large field-of-view image. See FIGS. 1-2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677.  The examiner can normally be reached on Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STUART D BENNETT/Examiner, Art Unit 2481